Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1- 21 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a circuit, comprising: a Zener diode having a cathode coupled to a voltage input first node and having an anode coupled to a second node; a first current source having a first terminal coupled to the second node and having a second terminal coupled to a ground terminal; a first n-type field effect transistor (FET) having: a gate terminal coupled to the second node, a source terminal coupled to the ground terminal, and a drain terminal coupled to a fifth node; a first inverter circuit having an input coupled to the fifth node and having pulse circuitry having an input coupled to the high voltage enable output fourth node and having a precharge input; and logic circuitry having an input coupled to the high voltage enable output fourth node and having a sense output in combination with all other elements in claim 1.

Regarding claims 2-7, the claims are allowed as they further limit allowed claim 1.

Regarding claim 8, the prior art of record does not teach alone or in combination A supply voltage supervisor circuit, comprising: a high-voltage protection circuit having an input coupled to an input voltage terminal, having a supply voltage input, and having a high voltage enable output, the high-voltage protection circuit being configured to determine when a value of an input voltage exceeds a threshold voltage value one or more of the high-voltage protection circuit components; a gate control circuit having an input coupled to the input voltage terminal, having a first pulse input, and having a gate control output, the gate control circuit being configured to generate a gate control signal for controlling a gate terminal of a transistor based on a received first pulse signal; a voltage divider circuit having an input coupled to the input voltage terminal, having a second pulse input, having a gate control input coupled to the gate control output, having a trim input, and having a divided input voltage output, the voltage divider circuit being configured to divide an input voltage to generate a divided input voltage signal based on a capacitance ratio of Page 4 of 11Docket No.: T79547US01Response to NOA dated: August 2, 2021 Application No.: 16/363,779 the voltage divider circuit and reset the divided input a voltage division input, and having a trim output; and a pulse generator circuit having a precharge input, having an input coupled to the high voltage enable output, having a first pulse output coupled to the first pulse input, and having a second pulse output coupled to the second pulse input, the pulse generator circuit being configured to generate the first pulse signal and the second pulse signal in combination with all other elements in claim 8.

Regarding claims 9-15, the claims are allowed as they further limit allowed claim 8.

Regarding claim 16, the prior art of record does not teach alone or in combination a system, comprising: a processing element; and a supply voltage supervisor (SVS) circuit, including a voltage sensing circuit configured to detect an under-voltage condition, the voltage sensing circuit including: a Zener diode having a cathode coupled to a voltage input first node and having an anode coupled to a second node; a first current source having a first terminal coupled to the second node and having a second terminal coupled to a ground terminal; Page 7 of 11Docket No.: T79547US01Response to NOA dated: August 2, 2021 Application No.: 16/363,779 a first n-type field effect transistor (FET) having: a gate terminal coupled to the second node, a source terminal coupled to the ground terminal, and a drain terminal coupled to a fifth node; a first inverter circuit having an input coupled to the fifth node and having an output coupled to a high voltage enable output fourth node; a second current source having a first terminal pulse circuitry having an input coupled to the high voltage enable output fourth node and having a precharge input; and logic circuitry having an input coupled to the high voltage enable output fourth node and having a sense output in combination with all other elements in claim 16.

Regarding claims 17-20, the claims are allowed as they further limit allowed claim 16.

Regarding claim 21, the prior art of record does not teach alone or in combination a circuit comprising: a diode having first and second diode terminals, the first diode terminal coupled to a voltage input terminal; a first current source having first and second current source terminals, the first current source terminal coupled to the second diode terminal, the second current source terminal coupled to a ground terminal; a first transistor having a control terminal and having first and second transistor terminals, the control terminal coupled to the second diode terminal and to the first current source terminal, the first transistor terminal coupled to the ground terminal; an inverter circuit having an input and an output, the input coupled to the second transistor terminal; and a second current source having third and fourth current source terminals, the third current source terminal coupled to the second transistor terminal and to the input of the inverter circuit, the fourth current source terminal coupled to a voltage supply terminal in combination with all other elements in claim 21.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858